Title: From George Washington to Philip John Schuyler, 2 October 1782
From: Washington, George
To: Schuyler, Philip John


                  Dear Sir
                     
                     Head Quarters 2d Octo. 1782
                  
                  I have been honored with your Favor of the 21st ulto covering a Letter to the President of Congress; which was sealed and sent on by an early opportunity.
                  I am quite in Sentiment with you respecting the expediency of an Accommodation with the Indians—and that this is perhaps a very opportune time for the purpose, and most sincerely wish it may be in the power of Congress to find the means of doing it—the Inclination, I have reason to think, will not be wanting.  I have the Honor to be with much Regard & Respect D. Sir Your most Obed. Servt
                  
                     Go: Washington
                     
                  
               